Case 19-10599-BLS Doc 4 Filed 03/20/19 Page 1 of 1

United States Bankruptcy Court
District of Delaware

ln re MONTESQU|EU, lNC. Case No.

 

 

Debtor(s) Chapter 1 1

 

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for MONTESQU|EU, lNC. in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) lO% or niore of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.]:

MQ |nvestors, LLC
7798 Doug Hi|| Ct
San Diego, CA 92127

 

|:| None [Check ifapplicable]

March 20, 2019 /s/Mette Kurth
Date Mette Kurth

 

 

Signature of Attorney or Litigant
Counsel for MONTESQU|EU, lNC.
FOX Rothschild LLP

919 N. Market St., Suite 300
Wi|mington, DE 19899-2323

(302) 654-7444 Fax:(soz) 656-8920
mkurth@foxrothschi|d.com

 

Software Copyright (c) 1996-2019 Best Case, LLC - WWW.bestcase.com Best Case Bankruptcy

